Citation Nr: 1331917	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  08-31 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the lumbar spine. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counel

INTRODUCTION

The Veteran had active service from September 1965 to October 1967.  Afterwards, he was a member of the Missouri Army National Guard (MOARNG) from October 1985 to October 2005, during which he had periods of active duty for training (ACDUTRA) and inactive duty for training (IDT).
 
These matters come before the Board of Veterans' Appeal (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which-in pertinent part, denied the benefits sought on appeal.

The Board remanded the case for additional development in August 2010.

The Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.


FINDINGS OF FACT

1.  The AMC/RO completed the additional development directed in the August 2010 Board remand.

2.  The preponderance of the evidence of record shows that the Veteran's lumbar spine disorder did not have its clinical onset in active service and is not otherwise causally related to active service.

3.  The preponderance of the evidence of record shows the Veteran's bilateral hearing loss did not have its clinical onset in active service and is not otherwise  causally related to active service.

4.  The preponderance of the evidence of record shows the Veteran's tinnitus did not have its clinical onset in active service and is not otherwise causally related to active service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for lumbar spine osteoarthritis have not been met.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107(b), 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.303, 3.307(a)(3), 3.309(a) (2013).

2.  The criteria for an award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107(b), 5107(b); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.303, 3.307(a)(3), 3.309(a).

3.  The criteria for an award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107(b), 5107(b); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.303, 3.307(a)(3), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claims in January 2006.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in February 2006.  The letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  See 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, the Court Of Appeals For Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in a March 2006 letter, which also was prior to issuance of the rating decision appealed.  Neither the Veteran nor his representative has voiced any objection to the notice provided.  Hence, the Board finds the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman, 19 Vet. App. 473; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the Veteran with development of his claims.  See 38 C.F.R. § 3.159(c).  The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records, service personnel records and VA treatment records were obtained and associated with his claims file.  He was also afforded a VA medical examination in March 2007 to assess the current nature of his claimed hearing loss, tinnitus, and lumbar spine disabilities.  Further, the Board remanded the case to obtain additional records and clarification of medical nexus opinions.

The August 2010 Board remand directed the AMC/RO to obtain private records of treatment by Dr. B., which the Veteran referenced in his claim.  A September 2010 AMC/RO letter asked the Veteran for the appropriate release to obtain the records, but there is no record showing that he responded.  Nonetheless, the Board notes Dr. B's records were already in the claims file.  The August 2004 records of a community health center reflects Dr. B examined the Veteran upon referral by the Veteran's primary care provider.

Neither the Veteran nor his representative asserts that there are additional records to obtain.  The Board notes the representative's assertion in the appellate brief that the case should again be remanded.  For the reasons discussed later in this decision, the Board rejects the assertions and finds the merits of the appeal may be addressed.

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training IDT during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, which occurred during such training.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Certain chronic diseases such as arthritis and certain diseases of the central nervous system are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Presumptive periods do not apply to ACDUTRA or IDT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element in a claim involving a chronic disease, is through a demonstration of continuity of symptomatology, Barr v. Nicholson, 21 Vet. App. 303 (2007), if the condition is a chronic disease.  Walker v. Shinseki, 708 F.3d 1131 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay assertions of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; see Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a). The Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson, 2 Vet. App. at 618. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The bottom line is that lay testimony, where probative on the issue, still must be assessed for credibility and accuracy.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Lumbar Spine

The Veteran contends that he injured his entire spine in 1992 when he jumped into a moving vehicle after the driver had accidentally dislodged the parking brake upon exiting the vehicle. 

Service treatment records from the Veteran's September 1965 to October 1967 service period were negative for complaints of, treatment for, or diagnoses of any spine condition.  His spine was normal during his April 1967 discharge examination and he did not note any subjective complaints or history of back pain in the corresponding April 1967 Report of Medical History. 

Personnel records show that the Veteran was on ACDUTRA from May 29 to June 13, 1992.  In June 1992, the Veteran provided a sworn statement that while preparing for training, he jumped into a truck that was rolling backwards, and "slipped under the dash, hurting [his] right side."  A June 1992 statement of medical examination diagnosed groin strain after the Veteran complained of having pain in his lower stomach.  He was sent for treatment at Fort Riley, Kansas, and minimal tenderness of the R ring was found.  Although the physician initially believed that the Veteran had a right inguinal hernia, he noted that no hernia was discernible upon examination.  In September 1994, the injury was found to have occurred in the line of duty.  He is currently service connected for right inguinal strain. 

During a November 1993 examination, the Veteran did not indicate that he had recurrent back pain and on examination his spine was noted to be normal.  He continued to complain of right inguinal hernia pain.  During his April 1999 medical review, he again denied recurrent back pain, and he additionally denied the inability to perform certain motions or assume certain positions.  In November 2001, during an initial medical review, he denied any health problems at that time.

Post-service, the Veteran was afforded a VA spine examination in March 2007, and his claims file was reviewed in conjunction with the examination.  He reported fatigue, decreased motion, stiffness and weakness of the spine.  There was no indication of muscle spasm, and his posture and gait were normal.  There were no abnormal spinal curvatures.  X-ray reports of the lumbosacral spine showed mild multilevel degenerative and osteoarthritic changes of the lumbar spine.  As concerned "his entire c spine Pain," the examiner noted that he "could not say without pure speculation that all [the Veteran's] pain was related to that one injuring trying to stop a vehicle" in service.  The examiner found that there was no evidence of an acute spinal injury in 1992 and that current X-rays revealed only mild DDD compatible with age.

The August 2010 Board remand noted that the March 2007 examination report addressed only the cervical spine.  Thus, the claim was remanded so the examiner could specifically address the Veteran's lumbar spine.

In the September 2010 addendum, the examiner acknowledged the Veteran's report that he strained his entire spine in 1992, but observed that he was treated for an acute injury and released.  The examiner noted further that the Veteran went on to work for over 20 years as a mechanic, which entailed chronic bending, lifting, and working underneath cars.  In light of the examination and his review of the claims file, the examiner opined the Veteran's current lumbar spine disorder is likely related to his post-service vocation as a mechanic for 20+ years.

As noted earlier, the Veteran does not assert his lumbar spine disorder is connected to his initial tour of active service but, instead, the event that occurred during his 1992 tour of ACDUTRA.  Thus, there is no factual basis for service connection on a presumptive basis as a chronic disease.  See Biggins, 1 Vet. App. at 477-78.

The Veteran is fully competent to attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Board has noted the 1992 event.  Indeed, it is confirmed by an official Line of Duty Determination.  Nonetheless, the Board finds that the Veteran is an unreliable historian and attaches greater credibility to his reports closer in time to the 1992 event.  

The Board acknowledges that it may not reject lay reports solely because of the absence of contemporaneous medical documentation.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (2006).  In this case, however, the Veteran received medical attention contemporaneous with the 1992 injury, and he consistently reported he had strained his stomach area and was diagnosed with an inguinal hernia/inguinal strain.  He did not then report any involvement of his back.  Indeed, it was not until near his retirement from the MOARNG that the Veteran reported any history of low back pain.

The May 2004 Report of Medical History associated with the Veteran's retirement examination reflects a reported history of low back pain.  Interestingly, Dr. B's records of August 2004, which are related to his assessment of the Veteran's tinnitus, notes cervical spine pain as the Veteran's sole other disorder.  Hence, the Board rejects as not credible any assertion of the Veteran of continuous low back symptoms since the 1992 incident.  Accordingly, an award of service connection based on continuity of symptoms must fail in this case.

With respect to evidence of nexus, a VA examiner opined that the Veteran's lumbar spine disorder is most likely the result of the civilian occupation the Veteran pursued for over 20 years.  The opinion was reached following a review of the record and an examination of the Veteran, and was accompanied by a clear rationale.  For these reasons the opinion is deemed highly probative.  Moreover, other than the Veteran's personal lay opinion, there is no contrary evidence of record.  

Regarding the Veteran's lay opinion, the Board acknowledges the fact that lay persons are capable of identifying certain disorders, i.e., varicose veins.  See 38 C.F.R. § 3.159(a)(2); see also Jandreau, 492 F. 3d 1372.  As already noted, the Board finds the Veteran is competent to report any symptoms he experienced, such as low back pain, etc.  Beyond that, however, the Board finds that identifying an underlying disorder associated with low back pain and the etiology for it is beyond the training and experience of the average lay person.  There is no evidence the Veteran has medical training, or that a medical professional told him his lumbar spine arthritis is related to the 1992 groin strain or is otherwise related to ACDUTRA.  Hence, his personal opinion that his lumbar spine is causally related to active service is not probative on the issue.

Hearing Loss

Applicable Legal Standard

VA deems a sensorineural hearing loss as an organic disease of the central nervous system.  See VA Under Secretary for Health Memorandum (October 1995); see also 38 U.S.C.A. §§ 1101; 38 C.F.R. § 3.307(a) and 3.309(a).  This means that the Board must also consider any evidence of continued symptomatology of this disorder, if either is found to have manifested in service or within the applicable presumptive period.  See 38 C.F.R. § 3.303(b); Walker, supra.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley , 5 Vet. App. at 159.

Analysis

In his January 2006 claim, the Veteran asserted that his hearing loss was due to his in-service exposure to high frequency noises and "loud artillery booms."  In his Substantive Appeal (VA Form 9), he asserted he believed the noise from tanks, helicopters, air compressors, air tools, and guns caused his hearing loss.

The Veteran's January 1965 service entrance examination revealed normal bilateral hearing.  The results of audiology testing were, factoring conversion to International Standards Organization (ISO) units:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
20
20
-
15
LEFT
15
10
15
-
15

The examination report also notes that Whispered and Spoken Voice testing was 15/15, which indicates normal hearing.  He was deemed physically fit for active service with a Profile of 1 in all categories.

On his April 1967 Report of Medical History for his examination at separation, the Veteran denied any complaints or history of hearing loss, though he did report ear, nose, and throat problems, which the examiner noted was related to enlarged tonsils and frequent colds.

The January 1967 service separation examination revealed normal bilateral hearing.  The results of audiology testing were:
HERTZ
500
1000
2000
3000
4000
RIGHT
15
10
10
-
5
LEFT
15
10
10
-
5

At the March 2007 VA audio examination, the Veteran reported that his left ear hearing was fair, and his right ear poor, and he had difficulty understanding conversations when others were talking around him.  He first noticed a problem with his hearing in 2000.  He also had experienced ear infections all of his life, which were treated with antibiotics.  He could not recall his last ear infection, and he denied any history of ear or head injury.  He reported further that he was treated for ear and upper respiratory problems during service.  He could not recall how many times he was treated or what the treatment was.  He also reported he underwent hearing testing in the National Guard, but he could not recall what he was told about the tests.  The Veteran also reported instances of lightheadedness or dizziness "sometimes," which he discussed with a physician.  He reported it was believed the dizziness was related to the deterioration of his spine.  

The Veteran also reported his referral to Dr. B, an ENT specialist, in 2000 for a hearing evaluation.  Per the Veteran, Dr. B told him he would go deaf if he continued to work around noisy tools.

The results of the March 2007 audiology testing were:
HERTZ
500
1000
2000
3000
4000
RIGHT
15
20
20
30
30
LEFT
20
15
20
35
35

Speech recognition in the right ear was 78 percent, and 68 percent in the left ear.  The examiner diagnosed a normal to mild sensorineural hearing loss in the right ear, and a normal to moderate in the left ear.

The examiner opined that the Veteran's hearing loss most likely was not due to his active service.  The examiner noted that the Veteran had served with an infantry unit in active service, and his Military Occupation Specialty (MOS) was light vehicle and heavy truck driver.  In the National Guard, the Veteran's MOS was heavy and light vehicle mechanic.  The examiner noted the Veteran's reported exposure to noise from air compressors, helicopters, air tools, exhaust noise of diesel engines, and guns.  The Veteran also reported that he was raised on a farm, and he was self-employed as a mechanic for 40 years.  Recreationally, he reported use of a .22 caliber rifle and a shotgun from which he fired five to six rounds a year.  He also operated a motorcycle "for a while" when he was around 40 years of age, and he also operated a riding mower, a brush hog, professional-grade power tools on the job, and a chain saw.

The examiner noted the audiometric results at entrance and separation from active service revealed normal hearing.  The examiner also noted the diagnosis of a high frequency hearing loss in 2004.  The examiner noted further that by the Veteran's own statement, he first noticed his hearing loss in 2000.  In light of the review of the claims file and the results of the March 2007 examination, the examiner opined the Veteran's hearing loss was most likely related to his post-service occupational and recreation noise exposure.

In his notice of disagreement, the Veteran asserted that the examiner incorrectly noted the onset of his hearing loss as 2002 (as noted above, the year of onset referenced in the examination report was 2000).  The Veteran asserted that the actual date of onset was during his service.  

In the September 2013 Informal Hearing Presentation, the Veteran's representative asserts as follows:

In a VA examination, the examiner stated that the veteran's [sic] conditions were less likely than not related to service because there was no evidence of hearing loss upon separation.  Furthermore, the examiner also stated that there was no specific incident in the military that caused the Veteran's hearing loss and tinnitus.

First, the Board notes the representative does not indicate whether the assertion relates to the March 2007 or September 2010 examination.  Second, after several readings, the Board does not find a statement by the examiner to the asserted effect in either examination report concerning the etiology of the Veteran's hearing loss.  Nonetheless, the fact is the examiner noted all of the Veteran's assertions, to include his in-service noise exposure, and opined the most likely etiology for the Veteran's hearing loss was his post-service occupational noise exposure.

The representative appears to equate in-service noise exposure with automatic or ipso facto etiology.  That is not the law.  The Board reads the examiner's nexus opinion to mean that the Veteran's in-service noise exposure is not the cause of his current bilateral hearing loss.  Among the reasons the examiner noted is the fact the Veteran had normal hearing when he separated from active service in 1967, and into the early 1990s.  The Board notes an October 1991 examination report reflects the Veteran's hearing profile was H1.  In November 1993, a left ear high frequency hearing loss was noted.

The earlier discussion of the Veteran's credibility and reliability as a historian is incorporated here by reference.  The documentation in the claims file compellingly refutes the Veteran's current assertions that his hearing decreased while in service.  It may well be that the Veteran does not draw a distinction between his active service and his time in the MOARNG.  Nonetheless, the medical documentation shows the Veteran's reports of onset some 20+ years after his active service.  Nor does the Veteran point to a specific incident during his tours of ACDUTRA with the MOARNG as the cause of his hearing loss.  Dr. B's August 2004 evaluation noted the Veteran's history and his current desire to obtain hearing aids through VA.  Dr. B's primary assessment was for tinnitus.  His August 2004 report noted a history of noise-induced hearing loss, but he did not opine that it was specifically related to the Veteran's military service.

The Veteran's lay reports of his hearing loss have been fully considered, as they are in fact competent evidence.  See 38 C.F.R. § 3.159(a(2).  Nonetheless, the majority of the evidence in the claims file shows the Veteran to have reported that his hearing loss had its onset many years after active service.  To any extent he asserts it started in active service, the Board deems him not credible.

The preponderance of the evidence shows that the hearing loss did not manifest within one year of the Veteran's separation from active service in 1967.  Thus, there is no factual basis for service connection on a presumptive basis or on the basis of continuous symptomatology.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  The preponderance of the evidence fails to shows that the currently diagnosed hearing loss is related to service, either by medical nexus evidence of continuity of symptomatology.  Again, the lay evidence as to onset as reported in the medical record contradicts the Veteran's statements in support of his claim, rendering such statements not credible.  As to nexus, the VA examiner found no relationship between the current hearing loss and service.  The opinion was well explained and considered all relevant evidence of record.  As such, that opinion is deemed highly probative and is not refuted by any other competent evidence of record.  As previously discussed, the Veteran's own statements as to etiology do not constitute probative evidence here.  Accordingly, service connection for hearing loss is denied.



Tinnitus
 
The assertions of the Veteran and his representative, discussed above, also apply to his claim of tinnitus.  The assertions on in-service onset notwithstanding, Dr. B's August 2004 report notes the Veteran reported he had a ringing in his ears for close to two years; and, it got so loud at night, he could not sleep.  Dr. B noted the Veteran had a history of being around heavy artillery, grinders, "and just really loud noises in general."  The Veteran reported further that he took a lot of Advil throughout the day; and, his neck was really stiff when he got up in the morning.  Dr. B noted the reported two symptoms started about the same time.  Dr. B also noted the Veteran had taken high doses of aspirin and Advil to relieve his neck pain; and, both increased the tinnitus, especially the aspirin.  He advised the Veteran to follow a low-sodium diet, and he gave him literature on tinnitus.

The March 2007 VA examination report reflects the Veteran's tinnitus might be related to the Veteran's neck and back issues, as the Veteran reported his physician told him, and/or the Veteran's occupation and recreation noise exposure.

The August 2010 Board remand noted the Veteran's reported onset of tinnitus in December 2000 after he received a flu shot.  As a result, the Board remanded so the examiner could assess and opine on any potential relationship between the two.

Concerning the earlier noted assertion of the Veteran's representative, the October 2010 examiner was the same individual who conducted the March 2007 examination.  The report reflects the examiner noted "there is no evidence for hearing loss with which to associate current complaint of tinnitus during Veteran's period of active duty military service from 1965 to 1967."  The examiner noted further that National Guard audiometrics of October 1991 revealed normal hearing.

The Board reads the examiner's opinion as inferring a relationship between tinnitus and a specific incident from which a hearing loss may have resulted-which, in the Veteran's case, was not present.  Based on a review of the entire claims file, the examiner again noted that the Veteran consistently reported onset of his tinnitus as many years after his active service.  The examiner continued to opine the Veteran's tinnitus was most likely related to his occupation and recreation noise exposure.  The Board notes the October 2010 examination report reflects the examiner reviewed the literature for any relationship between flu shots and tinnitus.

The Board noted in the August 2010 remand that the date of the flu shot was December 9, 2000.  Documents received from the ARNG while the case was on remand reflects the Veteran served his ACDUTRA in 2000 in the month of May.  Thus, his 2000 flu shot was not related to service during ACDUTRA or IDT.  The October 2010 examination report reflects a flu shot in December 2002.  That is not the date the Board noted in the August 2010 remand.  Nonetheless, the ARNG report reflects the Veteran did not serve any ACDUTRA or IDT in December 2002.

In light of the above, the Board finds the examiner's opinion and rationale are supported by the evidence of record.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  Thus, the Board is constrained to find the preponderance of the evidence of record is against the Veteran's claim.


ORDER

Entitlement to service connection for osteoarthritis of the lumbar spine is denied. 

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


